Name: 84/118/EEC: Commission Decision of 24 February 1984 amending Decision 82/913/EEC as regards the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Africa;  health
 Date Published: 1984-03-06

 Avis juridique important|31984D011884/118/EEC: Commission Decision of 24 February 1984 amending Decision 82/913/EEC as regards the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community Official Journal L 064 , 06/03/1984 P. 0013 - 0015 Spanish special edition: Chapter 03 Volume 30 P. 0005 Portuguese special edition Chapter 03 Volume 30 P. 0005 *****COMMISSION DECISION of 24 February 1984 amending Decision 82/913/EEC as regards the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community (84/118/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in the Republic of South Africa and Namibia, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 82/913/EEC (3), as amended by Decision 83/356/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; whereas, in addition, one establishment has not been presented again by the South African authorities for Community inspection; whereas, consequently, it is advisable to inscribe or maintain certain of those establishments on the said list and in respect of other establishments, for reasons of hygiene to take special measures regarding entry into the Community of meat which has been produced or stored therein; Whereas, to this end, it is necessary, for the last mentioned establishments, to fix a final date for the introduction into Community territory of meat originating in them, after which date the unloading of meat shall in no case be authorized therefrom; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/913/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 381, 31. 12. 1982, p. 28. (4) OJ No L 199, 22. 7. 1983, p. 30. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Establishment No // Establishment // Address // 1,3 // I. BOVINE MEAT // A. Slaughterhouses and cutting premises // // 1.2.3 // // // // 22 (1) // Damara Meat Packers // Windhoek, Namibia // 23 (1) // Karoo Meat Packers // Okahandja, Namibia // 25 // Damara Meat Packers // Otavi, Namibia // 1,3 // B. Cutting premises // // 1.2.3 // // // // 93 // Wholesome Meats // Durban, Natal, RSA (2) // 1,3 // II. PIGMEAT A. Slaughterhouse // // 1.2.3 // // // // 31 (1) // Cato Ridge Abattoir // Cato Ridge, Natal, RSA // 1,3 // B. Cutting premises // // 1.2.3 // // // // 93 // Wholesome Meats // Durban, Natal, RSA // 1,3 // III. COLDSTORES // // 1.2.3 // // // // 4 // Table Bay Cold Storage // Cape Town, Cape Province, RSA // 83 // Blue Continent Cold Storage // Cape Town, Cape Province, RSA // 84 // Maydon Wharf Cold Storage // Durban, Natal, RSA // 85 // Kaserne Cold Storage // City Deep, Transvaal, RSA // 90 // Epping Cold Storage // Cape Town, Cape Province, RSA // 94 // Walvis Bay Cold Storage // Walvis Bay // 95 // Imperial Cold Storage // City Deep, Transvaal, RSA // // // (1) Offal excluded. (2) Republic of South Africa. LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Establishment No // Establishment // Address // 1,3 // BOVINE MEAT // A. Slaughterhouse and cutting premises // // 1.2.3 // // // // 47 (1) (2) // Bull Brand Foods // Krugersdorp, Transvaal, RSA (3) // 1,3 // B. Slaughterhouse // // 1.2.3 // // // // 30 (1) (2) // Johannesburg Abattoir // City Deep, Transvaal, RSA // 1,3 // C. Cutting premises // // 1.2.3 // // // // 61 (4) // Meat Control Board // Cape Town, Cape Province, RSA // 62 (2) // Renown Fresh Meat Corporation (Western Cape) // Cape Town, Cape Province, RSA // 69 (4) // Karoo Meat Packers // Cape Town, Cape Province, RSA // 83 (2) // Blue Continent Cold Storage // Cape Town, Cape Province, RSA // 87 (4) // Rand Cold Storage // City Deep, Transvaal, RSA // // // (1) Offal excluded. (2) Until 1 March 1984. (3) Republic of South Africa. (4) Until 30 September 1984.